 Case 20-50226-rlj13 Doc 30 Filed 03/25/21          Entered 03/25/21 14:32:22       Page 1 of 4


Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806)748-1980 Phone
(806)748-1956 Fax



                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION



IN RE:                                                      CASE NO: 20-50226
JAMES MARTIN VOSS


                          INITIAL REPORT PURSUANT TO 11 U.S.C. §1302(c)



                                SUMMARY OF RECOMMENDATION

        After review of the Debtor's profit and loss statements, inspection of the Debtor's
    business and considering the performance of the plan payments, it is the recommendation
    of the Standing Trustee that the Debtor's business continue operating to fulfill Debtor's
    Plan.

                                       TRUSTEE’S REPORT

       Comes Now, Robert B. Wilson, Chapter 13 Trustee and hereby submits his initial
    report pursuant to 11 U.S.C. §1302(c) and would show as follows:

                               BANKRUPTCY FILINGS OF DEBTORS

      1. The Debtor filed a Chapter 13 petition in this case on November 25, 2020. After a
     review of the Debtor's Statement of Financial Affairs and Schedules, examination of the
     Debtor and reviewing the business case definition pursuant to 11 U.S.C. §1304(a), the
     Trustee determined that this case is a business case.


                                      BUSINESS OF DEBTORS

    2. The Debtor, James Martin Voss, owns and operates Post Plumbing, Heating & Air
    Conditioning installing and servicing heating, cooling, and plumbing systems in and
    around Post, Texas. His business is a sole proprietorship and appears to be profitable.
Case 20-50226-rlj13 Doc 30 Filed 03/25/21        Entered 03/25/21 14:32:22       Page 2 of 4


                              PLAN PAYMENTS TO DATE

  3. The Debtor has paid into his Chapter 13 Plan $36,000.00 in monthly Plan payments
  since November 25, 2020. The Debtor's Chapter 13 Plan allows for a 60 month Plan for
  a total Plan base of $720,000.00.


                      INFORMATION PROVIDED BY DEBTORS

  4. The Trustee’s office mailed to the Debtor, with a copy to their attorney, a letter
  requesting business case related documentation. This letter requested the Debtor submit
  to the Standing Trustee a completed business case questionnaire, twelve-month cash flow
  projection, copies of last year’s tax return, verification of insurance and monthly
  operating reports. The Trustee’s office has received the required business case
  documentation.


                        BOOKS AND RECORDS OF DEBTORS

   5. It appears that the Debtor's monthly earnings are fairly consistent from month
  to month. The Debtor is current on the Plan payment and is determined to make
  every effort possible to succeed. To the Trustee’s knowledge, no inquiry or audit
  process has been initiated by the IRS with regard to Debtor's tax returns. The
  Debtors have been paying their Chapter 13 plan payment directly to the Standing
  Trustee.

                            CONCERNS OF THE TRUSTEE

  6. Of concern to the Trustee is the Debtors' ability to keep current on monthly plan
  payments as revenue can fluctuate based on the weather, the state of the economy, and the
  customer's ability to timely pay for services rendered. Mr. Voss has maintained this type
  of business since 1992 and has thus far remained current on the plan payments to the
  Trustee. They are well aware of the serious nature of this situation and are making every
  effort to keep current.

                               PERCENTAGE PAYBACK

  7. At the time of confirmation, the calculated dividend to unsecured creditors was 100%
  or $287,506.27 to timely filed unsecured claims. The Debtors' Chapter 13 Plan provides
  for attorney fees, numerous vehicles, various business equipment, and direct payment of
  FFM&E taxes and an economic injury disaster loan. This case is a below median income
  case and the Debtors' equity in non-exempt property is less than $119,572.65.
Case 20-50226-rlj13 Doc 30 Filed 03/25/21        Entered 03/25/21 14:32:22       Page 3 of 4


                               LIQUIDATION ANALYSIS

  8. From a liquidation stand point, it appears that the Debtor is paying into their Plan
  an amount that is more than that which would be available to the unsecured creditors if
  they liquidated under Chapter 7. The amount to be paid under the Chapter 13
  Plan to unsecured creditors is $287,506.27 of all timely-filed and allowed claims.
  There would be $119,572.65 available for distribution to unsecured creditors if they
  liquidated under Chapter 7.

                             ADDITIONAL INFORMATION

  9. It appears to the Trustee, that the Debtor's business is fully operational and is
  being conducted as is reflected in the schedules and business case questionnaire.

                               FRAUD CONSIDERATIONS

  10. No information has come to the knowledge of the Trustee which would indicate any
  fraud by the Debtors in the operation of their business.

                          RECOMMENDATION OF TRUSTEE

         It appearing that after investigation of the Debtors business as required by 11
  U.S.C. §1302(c) (incorporating 1106(a)(3) and (4)) there is a desirability in continuing
  such business to complete the payments in Debtor’s Chapter 13 Plan as confirmed.




DATED: March 25, 2021
                                              Respectfully submitted,

                                              /s/ Robert B. Wilson
                                              Robert B. Wilson, Bar # 21715000
                                              Chapter 13 Trustee
                                              Marc McBeath, Bar # 13328600
                                              Staff Attorney
Case 20-50226-rlj13 Doc 30 Filed 03/25/21         Entered 03/25/21 14:32:22        Page 4 of 4



                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing INITIAL REPORT PURSUANT TO
11 U.S.C. §1302(c) was served on the following parties electronically or at the addresses listed
below by U.S. First Class mail on March 25, 2021.

JAMES MARTIN VOSS, P.O. BOX 429, POST, TX 79356
JEFFREY S FRASER, ALBERTELLI LAW FIRM, PO BOX 23028, TAMPA, FL 33623
SAM C. GREGORY, 2742 82ND STREET, LUBBOCK, TX 79423




Date: 03/25/2021                                /s/ Robert B. Wilson
                                                Robert B. Wilson, Bar # 21715000
                                                Chapter 13 Trustee
                                                Marc McBeath, Bar # 13328600
                                                Staff Attorney
